Citation Nr: 1635949	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  06-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for recurrent cellulitis with a history of lymphedema of the left lower extremity.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disability (TDIU).  

3.  Entitlement to a permanent and total disability evaluation for nonservice-connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1990 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims are currently under the jurisdiction of the RO in Jackson, Mississippi, and the appeal arises from there.  The claims were remanded in September 2010 for evidentiary development, and for reasons detailed below, additional development is necessary.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded in September 2010 so that examinations could be afforded.  In an October 2011 note, the Veteran explained that he had been incarcerated in a federal institution and would be unable to attend any scheduled examination.  He noted that he was due for release in 2012, and a VA hospitalization report, dated in December 2013, indicates that the Veteran has, indeed, been released from incarceration.  

The fact that a Veteran has been jailed is not, in itself, a bar to providing an examination.  Indeed, as the Veteran was held in federal custody, it is possible that the Department of Justice could have conducted the examination pursuant to VA guidelines or, more ideally, could escort the Veteran to a VA facility under guard for the purposes of examination.  The Veteran honestly reported his incarceration status, as well as his estimated release date, so it is also possible that the RO could have simply delayed ordering the examination until the time of the Veteran's release.  No such efforts were made.  

The Board concludes that the Veteran showed good cause for his absence from the last scheduled VA examinations of record.  The case will be remanded so that remedial efforts can be made to afford the Veteran a comprehensive internal medicine examination.  

Also, as indications of VA care and, potentially, of care provided by the Department of Justice's Federal Bureau of Prisons are of record (but there are no federal records covering the period of the last several years), the Board will ask that all outstanding federal records be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Federal Bureau of Prisons and have them provide any and all treatment records held for the Veteran during his time in federal custody.  Also, obtain all outstanding VA treatment records, to include those associated with a 2013 period of hospitalization.  Should no records be found after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA  internal medicine examination to address the current level of severity of service-connected lymphedema and the general state of disability as due to service-connected and nonservice-connected disabilities.  The following is to be addressed:  

*The examiner should offer an opinion as to what specific symptomatology the Veteran has due to lymphedema, to include the specific residuals attributable to cellulitis. 

*The examiner should specifically comment on the presence or absence of, and severity of, edema, eczema, stasis pigmentation, and ulceration. 

*The examiner should also note the size of the area affected. 

*In addition, the severity of both his service-connected and nonservice-connected disabilities must be specifically addressed. 

*The examiner is asked to list all of the Veteran's service-connected and nonservice-connected disabilities, and is specifically requested to provide an opinion as to the extent that the Veteran's service-connected, or nonservice-connected, disabilities may interfere with his ability to engage in any type of substantially gainful employment consistent with his skills, education, and training.

*Functional impairment associated with service-connected and nonservice-connected disabilities, to include impact on the activities of daily living, are to be detailed.  Any marked interference with employment of frequent hospitalizations should be expressly noted. 

ALL CONCLUSIONS MUST BE ASSOCIATED WITH EXPLANATIONS IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, an appropriate supplemental case should be issued.  The RO should, if warranted by the evidence of record, contemplate a referral to the Director of VA's Compensation Service for extraschedular consideration in the appropriate circumstances.  Following this, the claims should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






